Citation Nr: 0736128	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-22 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of residuals of a left shoulder dislocation, 
currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Fadia Elia, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1979 to April 
1982.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Los Angeles, 
California regional office (RO) of the Department of Veterans 
Affairs (VA).

The veteran was scheduled for a Travel Board Hearing in 
September 2007 but he failed to appear.


FINDING OF FACT

The veteran has residuals of a left shoulder dislocation with 
limitation of motion of the left arm to 70 degrees at flexion 
and 60 degrees at abduction, and mild degenerative arthritis.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of left shoulder dislocation have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.71(a) Diagnostic Codes (DCs)  5200, 5201, 5202, 5203 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.   

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant on September 2002 that addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Dingess notice was provided in March 2006.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
records.  The veteran submitted private treatment records.  
The appellant was afforded a VA medical examination in 
December 2003.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

In September 2002, the veteran filed a claim for service 
connection for a left shoulder injury.  The RO granted 
service connection for recurrent left shoulder dislocation 
with limitation of motion, with an evaluation of 20 percent.

The veteran was being seen at various times in 2003 at a VA 
clinic.  In January 2003, X-rays of his left shoulder were 
taken.  The images revealed that there was no evidence of 
acute osseous injury; there were sclerotic cortical 
irregularities of the distal clavicle adjacent to the 
acromioclavicular joint with well corticalized heterotopic 
bone formations, consistent with old trauma; mild post 
traumatic osteoarthritic changes were present at the 
acromioclavicular joint.

In January 2003, the veteran's complaints of chronic left 
shoulder pain, and decreased shoulder mobility were noted at 
a clinic.  He noticed that his left shoulder was lower than 
his right.  He iced it and took Ibuprofen occasionally.  He 
had to stop doing Yoga, and avoided other activity which 
caused pain.  His left arm sometimes tingled at night.  In 
April 2003, the left shoulder pain was noted.  The veteran 
said that he was unable to comply with any treatment program 
or surgery because he needed to continue working.  

VA examined the veteran in December 2003.  The examiner 
reviewed the file.  He noted that the veteran was right-
handed.  Musculoskeletal examination revealed noticeable 
swelling over the area of the left acromioclavicular joint 
with tenderness.  The examiner checked range of motion of 
both shoulders.  On the left, flexion was limited at 75 
degrees, abduction at 60 degrees, external rotation was 
limited at 45 degrees, and internal rotation at 45 degrees.  
The range of motion of the left shoulder was limited by 
weakness, pain having the major functional impact.  Fatigue, 
lack of endurance, or incoordination were not limiting 
factors.  

There was no ankylosis of the shoulder joint.  There was no 
recurrent dislocation of the left shoulder.

X-rays revealed sequela of prior trauma, including 
ossification in the coracoclavicular ligament and 
fragmentation with multiple bone fragments around the distal 
clavicle consistent with an old healed fracture; no rotator 
cuff calcifications.
  
The examiner's diagnosis was : Status post left shoulder 
dislocation with posttraumatic osteoarthritis changes at the 
acromioclavicular joint.  The left shoulder reveals limited 
range of motion with pain and swelling over the area of the 
acromioclavicular joint with tenderness.  Given the veteran's 
significant pain and weakness of the left shoulder, it is 
possible that he has a rotator cuff tear as a result of the 
degenerative arthritis. 

The veteran complained of pain in February 2005.  On one 
occasion, he said that he had chronic left shoulder pain, 
with acute exacerbation.  He continued to avoid activity that 
caused pain.  He used Ibuprofen for pain.  He also stated 
that his hand went numb.  On another occasion, he stated that 
he could not work due to his left shoulder pain and 
immobility.  

X-rays of the veteran's shoulder taken in March 2005 at a VA 
center were interpreted and the impression noted as follows: 
1) No evidence of new fractures.  2) Evidence of old healed 
fracture of the distal clavicle with multiple bony fragments 
underneath the distal clavicle from prior injury; bony 
irregularity also identified in the distal clavicle, at the 
attachment site of coracoclavicular ligament, consistent with 
old injury to this ligament.  3) Mild degenerative arthritis 
in the left acromioclavicular joint.

In April 2005, the veteran was examined in an orthopaedic 
surgery office.  The physician described the veteran as 
ambidextrous.  The veteran related to his physician that his 
pain was sharp, and an 8 on a scale of 1 to 10.  He said that 
his pain got worse when he lifted or reached overhead.  
Medication eased his pain.  X-rays revealed a normal 
glenohumeral joint, grade 3 acromioclavicular separation with 
heterotopic ossification.  The Diagnosis was grade 3 
acromioclavicular separation of the left shoulder.  

The veteran visited the orthopaedic office in July 2005.  
Passive range of motion of the left shoulder was assessed 
while the veteran was supine, and the examination was limited 
due to excess discomfort.  Forward elevation was measured at 
70 degrees, abduction at 80, external rotation with the arm 
abducted was 75 degrees, and upon internal rotation, the left 
hand reached the level of the posterosuperior iliac spine.  
The veteran was noted as demonstrating marked resistance and 
being guarded with all attempts to assess range of motion.  
The veteran was noted to have hypertrophy of the left 
acromioclavicular joint.      

III.  Applicable Laws and Regulations

VA shall adopt and apply a schedule of ratings of reductions 
in earning capacity from specific injuries or combination of 
injuries.  The ratings shall be based, as far as practicable, 
upon the average impairments of earning capacity resulting 
from such injuries in civil occupations.  38 U.S.C.A. § 1155.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  Evaluations are based upon lack of 
usefulness of these parts or systems, especially in self-
support.  Id.    

A disabled veteran's symptomatology is compared against the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 C.F.R. § 4.1 (2007).  Where an 
unlisted condition is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2007).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2007).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2007).

DC 5200 rates ankylosis of the scapulohumeral articulation.  
Under DC 5201, where the limitation of motion of the minor 
arm is midway between side and shoulder level, the disability 
rating is 20 percent.  If the major arm is thus limited, the 
disability rating is 30 percent.  Where the limitation of 
motion of the minor arm is to 25 degrees from the side, the 
disability rating is 30 percent.  If the major arm is thus 
limited, the rating is 40 percent.  38 C.F.R. § 4.71a, DCs 
5200, 5201 (2007). 

DC 5202 rates other impairment of the humerus.  Under DC 
5202, recurrent dislocation of a scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
a 30 percent rating if the major extremity is affected and 20 
percent where the minor extremity is affected; with 
infrequent episodes and guarding of movement only at shoulder 
level, a rating of 20 percent and no more is available, 
whether the extremity affected is the major or minor one.  DC 
5202 allows 50 percent where there is fibrous union of the 
humerus of the major extremity and 40 percent where it is the 
minor extremity that is affected.  Nonunion of the humerus of 
the major extremity warrants 60 percent, nonunion of the 
humerus of the minor extremity warrants 50 percent.  Loss of 
head of the humerus (flail shoulder) of the major extremity 
would be an 80 percent rating, and of the minor extremity a 
70 percent.  Under 5203, which rates impairment of the 
clavicle or scapula, the maximum rating is 20 percent.  
38 C.F.R. § 4.71a, DCs 5202, 5203 (2007).

Arthritis due to trauma is to be rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnosic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, 5003 (2007).



IV.  Analysis

The veteran is appealing a rating decision, which assigned a 
20 percent disability rating for the separation of his left 
shoulder with limitation of motion.  The Board observes that 
in cases where the original rating assigned is appealed, 
consideration must be given to whether a higher rating is 
warranted at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has 
considered whether a staged rating is warranted.  However, 
the disability has not significantly changed and a uniform 
evaluation is warranted.

The Board notes that the veteran is receiving the maximum 
rating available under DC 5203.  The DC specifically notes 
that the disability may also be rated on impairment of 
function of the contiguous joint.  Therefore, the Board will 
consider whether DC 5201 affords the veteran higher 
disability benefits.  The Board will also consider other 
potentially applicable DCs.  The Board has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).    

Functionally, to be awarded a rating of 30 percent under DC 
5201, the motion of the arm must be limited, if the major 
extremity, to midway between side and shoulder level.  If the 
motion of the major arm is limited to 25 degrees from side, a 
40 percent rating is available.  If the extremity affected is 
the minor one, the motion of the arm must be functionally 
limited to 25 degrees from side to warrant a rating higher 
than 20 percent.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).    

The evidence is not clear as to whether the veteran is right-
handed, as stated by the VA examiner, or ambidextrous, as 
stated by his private physician.  Consulting the veteran's 
service medical records reveals equally conflicting 
notations.  The veteran is noted as right-handed upon entry 
into duty and both right and left-handed upon separation. 

However, even assuming the veteran's left arm were his major 
one, the evidence before us would not lead to different 
outcomes.  The VA examiner found that the veteran's flexion 
of the left arm was 75 degrees, and his abduction was 60.  
The private examiner's findings were flexion at 70 degrees 
and abduction at 80 degrees.  Both put the arm flexion and 
abduction at more than midway (45 degrees) between side and 
shoulder level (90 degrees).  38 C.F.R. § 4.71, Plate I 
(2007).  The conclusion holds even if we were to consider the 
veteran's worst test results, looking at a maximum flexion of 
70 degrees and a maximum abduction of 60 degrees.  Thus, 
under DC 5201, a rating higher than 20 percent is not 
available, whether the veteran were right-handed or 
ambidextrous.

DC 5200 applies to ankylosed shoulder joints.  There is no 
evidence of ankylosis in the record, however.  Neither the VA 
examiner nor the veteran's own private physician found 
ankylosis of the acromioclavicular joint.  In fact, the VA 
examiner explicitly stated that there were no ankylosis.  
Thus, compensation under DC 5200 is not available.

Finally, DC 5202, which rates impairment of the humerus, is 
unavailable at the higher ratings either.  To obtain a rating 
in excess of 20 percent for the minor joint under DC 5202, 
there must be evidence of fibrous union, nonunion, or flail 
shoulder.  There is no evidence of any of those conditions in 
the record.  To obtain a rating of 30 percent for the major 
joint, there must be recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements, or malunion with marked deformity.  The VA 
examiner explicitly ruled out recurrent dislocation, and 
there is no evidence that the veteran has malunion of the 
humerus.

The Board notes that the veteran complains of chronic pain, 
and of difficulty obtaining relief from pain-killers.  The 
examiners relate, upon observation, that his pain occurs with 
motion.  Therefore, the rating based upon his limitation of 
motion already takes into account the presence of pain.  In 
essence, it is pain which limits the motion, and the 
regulation is compensating for pain.  Stated differently, the 
Board accepts that the veteran has pain, pain on use and 
weakness.  However, his functional restrictions were 
essentially equal to his actual range of motion.  Neither the 
objective nor the subjective evidence suggests that his 
motion is functionally limited to midway from the side.  
DeLuca, Id.; 38 C.F.R. §§ 4.10, 4.40, 4.45 and 4.59 (2007).

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  However, the record reflects 
that the veteran has not required frequent periods of 
hospitalization for this disability and the manifestations of 
the disability are contemplated by the schedular criteria.  
Accordingly, referral of the case for extra-schedular 
consideration is not in order.  38 C.F.R. § 3.321(b)(1) 
(2007).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent.  


ORDER


An evaluation in excess of 20 percent for residuals of an 
acromioclavicular joint dislocation of the left shoulder is 
denied.






____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


